DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claims 22-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-11, 14-15, 18-23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2016/0007261 A1) (Oh herein after).

Re Claims 1, 14, 22, 28, Oh discloses a method and non-transitory computer-readable medium storing code (recording medium, [0083]) for wireless communication at a user equipment (UE), an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor (handover apparatus, processer, Figure 7); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identifying a beam metric of a serving beam (terminal measures the signal strength of a serving beam and the signal strength of target beam, [0066]); 
determining that one or more beam metrics of one or more candidate beams exceeds the beam metric of the serving beam at the UE (target beams are beams other than the serving beam among the plurality of beams provided by the base station 1, and then they may be beams having signal strength of greater than a predetermined strength, [0066], terminal 2 compares the signal strength of the serving beam and the signal strength of the target beams to determine whether the handover event triggering conditions are satisfied, [0067]); 
initiating a beam switch measurement counter based at least in part on the determination (terminal 2 compares the signal strength of the serving beam and the signal strength of the target beams to determine whether the handover event triggering conditions are satisfied. When the signal strength of the serving beam is greater than the signal strength of the target beams by the first offset (HOM1), the terminal 2 transmits a measurement report message to the base station 1 (S200), [0067]), wherein the beam switch measurement counter is associated with a measurement count threshold (terminal 2 compares the signal strength of the serving beam and the signal strength of the target beams to determine whether the handover event triggering conditions are satisfied. When the signal strength of the serving beam is greater than the signal strength of the target beams by the first offset (HOM1), the terminal 2 transmits a measurement report message to the base station 1 (S200). The base station 1 determines whether to allow inter-beam cooperative scheduling based the signal strength of the target beams included in the measurement report message according to the IBCS, and performs the IBCS based on the determination result (S210), [0069]); 
measuring one or more beam metrics, based at least in part on the measurement count threshold, for each of the one or more candidate beams (TTT timer is activated. If the signal strength of the target beam is maintained greater than the signal strength of the serving beam by the HOM 2 during a TTT time, the terminal 2 transmits a measurement report message, [0069]); and 
selecting a first candidate beam of the one or more candidate beams to use for communications based at least in part on the measuring (base station 1 determines handover to the target beam for the terminal based on the measurement report message (S250). Then, the base station 1 transmits a beam switching (BS) command message to inform that the terminal 2 should perform handover to the target beam (S260), [0070]).
Oh discloses the claimed invention except explicitly teaches selecting the serving beam to use for communications based at least in part on the measuring.  However, it would have been obvious to on skilled in the art at the time the invention was filed to utilize the teaching taught by Oh to achieve the same expected result of selecting the serving beam to use for communications based at least in part on the measuring if the condition is not fulfilled.

Re Claims 2, 15, 23, 29, Oh discloses the method of claim 1,the apparatus of claim 14, apparatus of claim 22, non-transitory computer-readable medium of claim 28, wherein the selecting comprises: determining that the first candidate beam of the one or more candidate beams has a first candidate channel metric that exceeds the beam metric of the serving beam in each of one or more measurements of the first candidate beam (signal strength of the target beam is maintained greater than the signal strength of the serving beam by the second offset (HOM2) during a predetermined time (TTT), the terminal 2 transmits a measurement report message, [0069]); and wherein the method further comprises switching from the serving beam to the first candidate beam responsive to the determining (when the difference between the signal strength of the target beam and the signal strength of the serving beam is greater than the HOM2, a TTT timer is activated. If the signal strength of the target beam is maintained greater than the signal strength of the serving beam by the HOM 2 during a TTT time, the terminal 2 transmits a measurement report message, [0069]).

Re Claims 5, 18, 25, Oh discloses the method of claim 1, the apparatus of claim 14, apparatus of claim 22, further comprising: transmitting a beam switch indication to a serving base station based at least in part on determining to use the first candidate beam for communications (handover performing processer 14 stops communicating with the serving beam when receiving information on BS handover command (e.g., the ID of the target beam), and then switches to the target beam, [0078]).

Re Claims 6, 19, 26, Oh discloses the method of claim 1, the apparatus of claim 14, apparatus of claim 22, wherein the selecting comprises: determining to maintain the serving beam based at least in part on the beam metric of the serving beam being better than at least one candidate channel metric from each of the one or more candidate beams (measurement report message transmission determining processer 12 generates a measurement report message when the signal strength of the serving beam and the target beam satisfy predetermined conditions and transmits it to the base station 1. Specifically, the measurement report message transmission determining processer 12 transmits the measurement report message including the signal strength of the serving beam and the target beams to the base station 1 when the first condition in which the difference between the signal strength of the serving beam and the signal strength of the target beam is greater than a first offset and the second condition in which the difference between the signal strength of the serving beam and the signal strength of the target beam is maintained greater than a second offset during a predetermined time are satisfied, maintain the serving beam when condition not met[0076]).

Re Claims 7 and 20, Oh discloses the method of claim 6 and apparatus of claim 19, wherein the UE falls back to an original scheduling grant of the serving beam based on the determination to maintain the serving beam (The base station 1 determines whether to allow inter-beam cooperative scheduling based the signal strength of the target beams included in the measurement report message according to the IBCS, and performs the IBCS based on the determination result (S210), maintain the serving beam when condition not met [0067]).

Re Claims 8, 21, 27, Oh discloses the method of claim 1,apparatus of claim 14, apparatus of claim 22, wherein the one or more beam metrics from each of the one or more candidate beams are measured only for the one or more candidate beams for a duration of the measuring the one or more beam metrics (when the difference between the signal strength of the target beam and the signal strength of the serving beam is greater than the HOM2, a TTT timer is activated. If the signal strength of the target beam is maintained greater than the signal strength of the serving beam by the HOM 2 during a TTT time, the terminal 2 transmits a measurement report message, [0069]).

Re Claim 9, Oh discloses the method of claim 1, wherein the one or more beam metrics comprise one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a signal to noise ratio (SNR), or any combinations thereof (The determination of whether to allow the IBCS by the base station 1 is performed as follows. The base station 1 designates neighboring beams of which the difference between the reference signal received power (RSRP) of the serving beam and its RSRP is less than the HOM1 (e.g., RSRP.sub.serving beam−RSRP.sub.neighboring beam<HOM1), as candidate beams for IBCS. The base station 1 determines whether to accept the amount of resources required by the terminal 2 based on the remaining amount of resources minus the average resource usage from the total amount of resources (i.e., the total amount of resources—the average resource usage>the required amount of resources) for each of the candidate beams. If it is possible to accept a candidate beam, the base station 1 approves the candidate beam as a target beam for IBCS, [0068]).

Re Claim 10, Oh discloses the method of claim 1, except wherein the initiating the beam switch measurement counter is performed at a beam scheduling manager of the UE.  However, Oh discloses handover apparatus includes a signal strength measuring processer 11, a measurement report message transmission determining processer 12, a handover command receiver 13, a handover performing processer 14, and a handover informing processer 15, Figure 7 ([0074]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the processors taught by Oh to achieve the same expected result of wherein the initiating the beam switch measurement counter is performed at a beam scheduling manager of the UE.

Re Claim 11, Oh discloses the method of claim 10, wherein the determining is performed by a beam switch decision manager of the UE (The handover performing processer 14 stops communicating with the serving beam when receiving information on BS handover command (e.g., the ID of the target beam), and then switches to the target beam. When it is ready to access the target beam, the handover performing processer 14 sends the ID of the target beam to the handover informing processer 15, [0078]).  

Claim(s) 3-4, 16-17, 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2016/0007261 A1) (Oh herein after) in view of “Mobility states and speed dependant scaling of measurement related parameters in NR IDLE/INACTIVE mode”, 3GPP Draft; R2-1705828 Mobility states and speed dependant scaling of measurement related parameters in NR IDLE INACTIVE MODE_R3, 3rd generation partnership project (3GPP), Mobile competence centre; vol. RAN WG2, no. Hangzhou, China; 20170515-20170519 12 May 2017, XP051283939 (IDS) (Samsung herein after).

Re Claims 3, 16, 24, 30, Oh discloses the method of claim 1, the apparatus of claim 14, apparatus of claim 22, non-transitory computer-readable medium of claim 28, except further comprising: identifying a type of mobility of the UE; and setting the measurement count threshold based at least in part on the type of mobility.
However, Samsung discloses NR can operate on high frequency of tens of GHz, where the channel quality changes rapidly than 2GHz LTE frequency bands.  Such channel fluctuation would require even shorter timer if the UE mobility becomes higher.  Considering the need of longer cell reselection: timer due to multi-beam based NR-SS and shorter cell reselection timer due to the rapid channel quality fluctuation of high-frequency operation, NR UE shall be able to use different mobility states and speed dependent scaling of measurement related parameters, in order to accommodate different UE mobility characteristics (page 2, 3rd paragraph).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and apparatus of Oh, by making use of the technique taught by Samsung, in order to improve the signal noise attenuation.
Both references are within the same field of digital signal processing, and in particular of beamforming, the modification does not change a fundamental operating principle of Oh, nor does Oh teach away from the modification (Oh merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the NR system taught by Samsung is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of identifying a type of mobility of the UE; and setting the measurement count threshold based at least in part on the type of mobility. 

Re Claims 4 and 17, the combined teachings disclose the method of claim 3 and apparatus of claim 16, Samsung further discloses wherein the type of mobility is identified based at least in part on one or more of a motion sensor input, a positioning system input, a channel metric rate of change of one or more channel metric measurements, or any combinations thereof (Samsung discloses NR can operate on high frequency of tens of GHz, where the channel quality changes rapidly than 2GHz LTE frequency bands.  Such channel fluctuation would require even shorter timer if the UE mobility becomes higher.  Considering the need of longer cell reselection: timer due to multi-beam based NR-SS and shorter cell reselection timer due to the rapid channel quality fluctuation of high-frequency operation, NR UE shall be able to use different mobility states and speed dependent scaling of measurement related parameters, in order to accommodate different UE mobility characteristics (page 2, 3rd paragraph).).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2016/0007261 A1) (Oh herein after) in view of “Events to trigger BRS-RP (Beam reference signal received power) Report”, Chang et al. (WO 2017/099830 A1) (IDS) (Chang herein after).

Re Claim 12, Oh discloses the method of claim 11, except wherein the beam switch decision manager enables a separate beam switch measurement counter for each identified candidate beam.
However, Chang discloses a beamforming method and apparatus comprising a BRS-RP report can be triggered based on a candidate Tx beam having a BRS-RP greater than a BRS-RP of a dominant Tx beam (e.g., a dominant Tx beam as reported in a last BRS-RP report, etc.) by at least a threshold amount for at least a specified number of times during an evaluation period ([0052]); and the beam specific counter can be a successive counter, such that processor 220 can increment the counter for each successive time during the evaluation period that the BRS-RP of the candidate Tx beam exceeds the BRS-RP of the dominant Tx beam by at least the threshold amount (and the counter is reset if the BRS-RP of the candidate Tx beam fails to exceed the BRS-RP of the dominant Tx beam) ([0053]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and apparatu of Oh, by making use of the technique taught by Chang, in order to improve the timing control for a counter.
Both references are within the same field of digital signal processing, and in particular of beamforming, the modification does not change a fundamental operating principle of Oh, nor does Oh teach away from the modification (Oh merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam specific counter taught by Chang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the beam switch decision manager enables a separate beam switch measurement counter for each identified candidate beam. 
 
Re Claim 13, the combined teachings disclose the method of claim 12, Chang discloses wherein the beam switch decision manager disables the beam switch measurement counter for an associated candidate beam based at least in part on the beam metric of the serving beam exceeding a candidate channel metric of the associated candidate beam (the beam specific counter can be a successive counter, such that processor 220 can increment the counter for each successive time during the evaluation period that the BRS-RP of the candidate Tx beam exceeds the BRS-RP of the dominant Tx beam by at least the threshold amount (and the counter is reset if the BRS-RP of the candidate Tx beam fails to exceed the BRS-RP of the dominant Tx beam) ([0053])). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631